Boardman, J.
— The prisoner was convicted under an indictment for an assault to kill. An attempt was made to show he was insane at time of the assault. At the close of the charge the prisoner’s counsel requested the judge to charge “that if from the evidence in the case a reasonable doubt arises in the jurors’ minds as to the sanity or insanity of this defendant, that he is entitled to the benefit of that doubt.”
The court: “No; I decline to charge that.” A further request to charge, “ the defense are not required to establish beyond a reasonable doubt the insanity of the prisoner. If the evidence raises a reasonable doubt whether he was insane or not, he is entitled to that doubt.” The court: “ I decline to charge that.” The prisoner’s counsel excepted to such refusal to charge.
The evidence required the submission of the prisoner’s sanity, at the time of the offense, to the jury, and it was submitted in the following language, taken from the charge: “ You are to determine from the evidence whether or no he was insane at the time of this occurrence. The presumption of law is in this instance against the prisoner, as in the other it was in his favor. He is presumed to be innocent of the performance of an act until he is proven to be guilty. He is presumed to be a sane man and amenable to all the appliances of the law until he convinces you by evidence that he is insane; and he is responsible for the appliances of the law until he relieves himself by convincing you that he is insane and not responsible. And by insanity is to be understood, in the sense of the law, a diseased condition of the mind and conscience of the person, so as not to be able to comprehend the nature and quality of the act which he does, and so that he is not able to determine the right or the wrong of that act, and is able to determine whether or no that act is right or wrong in the light of God’s law, then he is not insane and is not relieved from the responsibility attaching to the act which he does. Drunkenness in itself, simple drunkenness, whether *443it is of limited measure, or whether it is excessive, does not constitute insanity, and does not excuse a person committing an act from the responsibilities of that act. If a crime is committed it does not relieve him from the responsibility of that crime. And intemperance only amounts to a justification in the light of insanity, when insanity has been brought about as a result of continued and perhaps excessive use of liquor, in a derangement of mind which is accompanied to a greater or less extent with a derangement of the body, so that the normal condition is overcome and the mind is rendered incapable of considering the nature and quality of acts and the right or wrong of them; or when the use of the liquor is so excessive for the time being as to result in a temporary mania and condition that is known in the book and in common speech among the people as £ delirium tremens.’ If such is the condition of the party doing an injury, if he is in a state of deli/rium tremens at the time, and is therefore rendered unable to determine the nature or the quality of the act, or its right or its wrong, then he is relieved from the responsibility; and the same rule applies to general insanity; if the man does not comprehend the nature and quality of that which he does, and the right or the wrong, then he is relieved; if he does -comprehend both, then he is responsible for that which he does. If you have a reasonable doubt from the evidence in this case that the prisoner is guilty of this crime, then you should give him the benefit of that doubt, and he should stand upon his acquittal; if you have no such doubt, then you should pronounce him guilty.” This was a complete and correct charge upon the subject of insanity. It presents the issue fairly, and as the prisoner’s counsel now claims the law to be. It says, in substance, the sanity of the prisoner is presumed. His insanity, y his inability to distinguish between right and wrong in reference to the act done at the time when it was done, must be proved to the satisfaction of the jury. But if on the whole evidence the jury have reasonable doubt whether the prisoner *444is guilty of the crime charged you must acquit him. If you have no such doubt then you should convict him. The charge as made being correct, had the prisoner’s counsel the right to request, and was it the duty of the court to repeat, in substance, such charge in different form and words % Is it to be tolerated that counsel may ask a judge to repeat by way of emphasis in a modified form certain portions of his charge ? It ought not to be so, and the authorities seem to say it is not so. Says Reynolds, C., in Moody agt. Osgood (54 N. Y., 494) : “ The jury had before been properly instructed in everything necessary to a proper disposition of the case. It was sufficient that the present case, upon the law and the evidence, was properly submitted to their judgment. This was all, I think, the judge was required to do, and there must be a period of time when a circuit judge may properly decline to entertain any further application from either party to give further instructions to the jury, and that period is ordinarily reached when after the close of the evidence in a cause the jury have been properly instructed upon every question material to the disposition of the case ” (See, also, Holbrook agt. U. and S. R. R., 12 N. Y., 236, 244 ; Decker agt. Mather, Id., 313, 320, 324 ; Moorhouse agt. Yager, 71 id., 594 ; Rexter agt. Haim, 73 id., 601). But there is a further answer to the requests to charge. The mere fact that a person is insane does not per se relieve him from responsibility. The test is, whether he is capable of distinguishing “ between right and wrong at the time of and with respect to the act complained of” (Flanagan agt. People, 52 N. Y., 467, 469 ; Willis agt. People, 32 N. Y., 717 ; Wagner agt. People, 4 Abb. C. of A. Cases, 511 ; People agt. Montgomery, 13 N. S., 209). Mullin, P. J., at page 246, says: “A man may be insane and yet be capable of distinguishing between right and wrong. It is only when the insanity has taken possession of the whole mind so as to obliterate altogether the capacity to make this distinction that he becomes responsible.” Again (pp. 247, 248): “ Proof that the accused was insane when the *445crime was committed is not enough, to require a jury to acquit. It must be shown that the insanity was such as to destroy, for the time at least, the consciousness of the distinction between right and wrong ” (Brotherton agt. The People, 75 N. Y., 159).
We conclude the prisoner’s counsel had no right to request a further charge upon the subject of the prisoner’s sanity, and for that reason the judge properly refused to charge as requested. The request to charge was too broad and does not accord with the law as it exists in this state, and for that reason the request was properly refused.
The conviction and judgment should be affirmed.